Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

   Civil Action No. 19-cv-1849-WJM-NRN

   JOHN S. WILSON,

          Plaintiff,

   v.

   XIANT TECHNOLOGIES, INC.,

          Defendant.


                   ORDER DENYING DEFENDANT’S MOTION TO DISMISS


          This matter is before the Court on Defendant Xiant Technologies, Inc.’s

   (“Xiant’s”) Motion to Dismiss Plaintiff John S. Wilson’s Second Amended Complaint

   (“Motion”). (ECF No. 71.) For the reasons set forth below, the Motion is denied.

                                        I. BACKGROUND

          Plaintiff John S. Wilson is a financial commentator, author, and former

   investment banker residing in Chattanooga, Tennessee; Defendant Xiant is a Colorado

   technology corporation located in Greeley, Colorado. (¶¶ 1, 2.) 1 On September 14,

   2018, Wilson filed his original complaint against Xiant in Tennessee state court, seeking

   damages for breach of contract and unjust enrichment. (ECF No. 1-1.) The case was

   removed to the U.S. District Court for the Eastern District of Tennessee on October 11,

   2018, and transferred to this Court on June 26, 2019. (ECF No. 1.) W ilson’s

   allegations in his operative Second Amended Complaint, which the Court accepts as

          1
            Citations to a paragraph number, without more, e.g. (¶ __), are to paragraphs in
   Wilson’s Second Amended Complaint (ECF No. 63).
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 2 of 8




   true for purposes of Xiant’s Motion, are as follows.

          Xiant develops LED light technology with agricultural applications, including its

   patented Pulsed Alternating Wavelengths System (“PAWS”). (¶ 4.) PAWS “delivers

   light synched with the existing abilities of photochemical[s] to increase production rates

   in plants and animals.” (¶ 4.) Xiant initially subjected PAWS to small trials that

   demonstrated positive results, such as increased poultry growth rates. (¶ 5.) At that

   time, however, Xiant lacked the financial means required to conduct the larger-scale

   testing “needed to validate the company and its technologies.” (¶ 6.)

          In order to meet this need, on or around August 1, 2017, Jason Suntych—the co-

   founder, director, and chief operating officer of Xiant—contacted Wilson. (¶ 9.)

   Suntych and Wilson discussed Xiant’s goals, the most pressing of which was

   generating additional revenue. (¶ 11.) Eventually, Wilson traveled to Greeley,

   Colorado, to meet with Suntych and Suntych’s brother, the chief executive of Xiant.

   (¶ 12.) There, “Wilson agreed to provide consultation, marketing, business

   development, and sales services to Xiant.” (¶ 13.) Wilson and Xiant “agreed to a

   compensation structure that would provide Wilson 5% commission on any paid trials

   and sales or license agreements.” (¶ 16.)

          Wilson advised Xiant that it should target Cal-Maine Foods, Inc. for funding, and

   Suntych was receptive to the idea. (¶¶ 19, 20.) Using his network and industry

   influence, Wilson made contact with Cal-Maine representatives and presented to them

   the benefits of Xiant’s PAWS technology. (¶¶ 22, 23.) As a result of these efforts, Cal-

   Maine representatives met with Xiant executives in November 2017, in Wichita,

   Kansas. (¶ 27.)

                                                2
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 3 of 8




           On May 24, 2018, Xiant and Cal-Maine executed a “Memorandum of

   Understanding for Pilot Project, Business Relationships and Investment” (“MOU”).2 The

   MOU

                    summarizes the principal terms of the agreement [between
                    Xiant and Cal-Maine] concerning (I) conducting a pilot
                    project to test the commercial viability of Xiant’s [PAWS] in
                    Cal-Maine’s shell egg production facilities, (ii) Cal-Maine’s
                    investment in equity securities of Xiant, and, assuming
                    acceptable results from the Pilot (iii) establishing other
                    business relationships. All commitments are conditioned on
                    the completion of due diligence, legal review and execution
                    of definitive agreements that are satisfactory to all Parties,
                    all of which shall be conducted and negotiated in good faith.

   (ECF No. 53-2 at 1.)

           The MOU also contains a provision titled “Equity Investments,” which provides in

   relevant part:

                    Simultaneously with the commencement of the Pilot, Xiant
                    will sell to Cal-Maine shares of newly-issued Xiant Common
                    Stock, $0.0001 par value sufficient to result in Cal-Maine
                    owning 3% of the fully-diluted equity of Xiant, giving effect to
                    the issuance of shares to Cal-Maine. Shares will be priced
                    based on a post-money valuation of $150,000,000 on a fully-
                    diluted basis.

   (Id. at 6.)

           At some point thereafter, “Cal-Maine provided an initial $4,500,000 in exchange

   for a paid trial, the right to license and purchase Xiant’s technology at favorable rates,

   and exclusivity.” (¶ 42.) While this deal was being finalized, Wilson was focused on

   “finding ‘the next Cal-Maine’” for Xiant. (¶ 43.) When Wilson would inquire with



           2
            Wilson submitted a copy of the MOU with his Second Amended Complaint. (ECF No.
   53-2.) Xiant does not dispute that document’s authenticity. (See ECF No. 65 at 10.)

                                                   3
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 4 of 8




   Suntych as to the status of the Cal-Maine deal, Suntych would respond evasively.

   (¶¶ 44, 45.) In August 2018, Suntych revealed the terms of the Cal-Maine deal to

   Wilson, and offered Wilson a one-time payment of $25,000. (¶ 48.) Xiant to date has

   refused to pay Wilson for the 5% finder’s fee ($225,000) originally agreed upon. (¶ 51.)

          On October 1, 2019, Xiant filed the instant Motion to Dismiss. (ECF No. 71.) On

   October 29, 2019, Wilson filed a Response (ECF No. 77), and on November 8, 2019,

   Xiant filed a Reply (ECF No. 80).

                                      II. LEGAL STANDARD

          Under Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss a

   cause of action for “failure to state a claim upon which relief can be granted.” The

   12(b)(6) standard requires the Court to “assume the truth of the plaintiff’s well-pleaded

   factual allegations and view them in the light most favorable to the plaintiff.” Ridge at

   Red Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007). In ruling on such

   a motion, the dispositive inquiry is “whether the complaint contains ‘enough facts to

   state a claim to relief that is plausible on its face.’” Id. (quoting Bell Atl. Corp. v.

   Twombly, 550 U.S. 544, 570 (2007)). Granting a motion to dismiss “is a harsh remedy

   which must be cautiously studied, not only to effectuate the spirit of the liberal rules of

   pleading but also to protect the interests of justice.” Dias v. City & Cnty. of Denver, 567

   F.3d 1169, 1178 (10th Cir. 2009) (internal quotation marks omitted). “Thus, ‘a well-

   pleaded complaint may proceed even if it strikes a savvy judge that actual proof of

   those facts is improbable, and that a recovery is very remote and unlikely.’” Id. (quoting

   Twombly, 550 U.S. at 556).



                                                   4
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 5 of 8




                                          III. ANALYSIS

          Xiant contends that, based on the nature of the Cal-Maine deal—in particular,

   because (Xiant asserts) it was a securities transaction—the agreed-upon compensation

   structure for Wilson is unlawful. Consequently, Xiant argues, the Court may not enforce

   the underlying contract between Xiant and Wilson. For purposes of Xiant’s Motion to

   Dismiss, the Court disagrees.

          It is important to reiterate at the outset that the Court m ust accept Wilson’s well-

   pleaded factual allegations as true. Schneider, 493 F.3d at 1177. Xiant suggests that

   the Court may consider the inconsistencies of Wilson’s operative allegations with those

   in his previous complaints, but in this procedural posture, there simply is no authority for

   that proposition. 3

          Wilson alleges that he and Xiant “agreed to a compensation structure that would

   provide Wilson 5% commission on any paid trials and sales or license agreements.”

   (¶ 16.) He further alleges that “Cal-Maine provided an initial $4,500,000 in exchange

   for a paid trial, the right to license and purchase Xiant’s technology at favorable rates,

   and exclusivity.” (¶ 42.) Were Wilson able to prove the truth of these allegations, Xiant

   manifestly would be liable to him, at least under a breach of contract theory, for the 5%

   commission on Xiant’s $4,500,000 contract with Cal-Maine. Whether Wilson will be

   able to meet the evidentiary burden on his claims, of course, is an entirely different

   story—and a matter properly addressed not in a motion to dismiss, but at summary



          3
             Xiant cites several cases addressing the evidentiary value of pleadings. (See ECF No.
   65 at 7 n.5.) These cases are inapposite, however, in the context of a Rule 12(b)(6) motion to
   dismiss, where the Court must accept Wilson’s well-pleaded allegations as true.

                                                  5
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 6 of 8




   judgment or trial.

          Xiant argues that, because the Cal-Maine deal was in fact a stock purchase and

   nothing else, its contract with Wilson cannot be enforced. This argument relies on

   Xiant’s assertion that Wilson was not a registered stockbroker or investment adviser at

   the relevant times, making his involvement with the Cal-Maine deal unlawful under the

   Securities Exchange Act of 1934, 15 U.S.C. § 78o(a)(1), and the Investment Advisers

   Act of 1940, 15 U.S.C. § 80b-3(a). In other words, because “[c]ontracts in violation of

   statutory provisions are void,” Amadeus Corp v. McAllister, 232 P.3d 107, 109 (Colo.

   App. 2009), Xiant contends that the Court may not enforce an agreement to pay Wilson

   in his capacity as a stockbroker or investment advisor on the Cal-Maine deal.

          To be sure, even on Wilson’s own allegations (in particular those addressing the

   MOU), it appears that Cal-Maine may have purchased Xiant stock as a result of

   Wilson’s efforts. To the extent that this is true, the Court agrees with Xiant that, if

   Wilson was not a registered stockbroker or investment adviser at the relevant times, he

   could not lawfully be compensated for his role as a stockbroker or investment advisor

   on the Cal-Maine deal. However, Wilson specifically alleges that Cal-Maine paid Xiant

   $4,500,000 “for a paid trial, the right to license and purchase Xiant’s technology at

   favorable rates, and exclusivity.” (¶ 42 (emphasis added).) Wilson does not allege

   that any of the $4,500,000 payment from Cal-Maine was exchanged for any type of

   security. In other words, even were the Court to infer that the Cal-Maine deal involved

   Wilson acting unlawfully as an unregistered stockbroker or investment adviser, taking

   Wilson’s allegations as true, the deal also involved what is plainly not a securities

   transaction: an agreement for a paid trial and exclusive licensing of PAWS.

                                                 6
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 7 of 8




          Xiant insists that, in reality, the $4,500,000 Cal-Maine paid to Xiant is entirely

   attributable to a stock purchase memorialized in the Common Stock and Warrant

   Purchase Agreement attached to Xiant’s Motion. (ECF No. 65-2.) The Schedule of

   Purchasers associated with this document, also attached, indicates that Cal-Maine

   purchased $4,272,489.91 worth of Xiant stock. (Id. at 19.) However, even were the

   Court to consider this document in ruling on Xiant’s Motion, taking Wilson’s allegations

   in the light most favorable to him, the Court would be unwilling to infer what Xiant

   asserts that it should—that there was no additional agreement for a paid trial and

   exclusive licensing. The Court must accept Wilson’s well-pleaded allegations as true,

   and Wilson has specifically alleged that Cal-Maine paid Xiant $4,500,000 for a trial and

   licensing of PAWS—not for shares of Xiant stock.

          Again, to the extent that the parties agreed to compensate Wilson in his capacity

   as an unregistered stockbroker or investment adviser, the Court agrees with Xiant that

   such an agreement would be unenforceable. But this alone would not render

   unenforceable Xiant’s alleged agreement to pay Wilson’s commission for his role in

   securing a paid trial and exclusive licensing: “Where a contract contains multiple

   provisions, some of which cannot be legally performed, the remaining provisions are not

   necessarily unenforceable.” CapitalValue Advisors, LLC v. K2d, Inc., 321 P.3d 602,

   606 (Colo. App. 2013) (citing Reilly v. Korholz, 320 P.2d 756, 760 (Colo. 1958)). And

   Xiant offers no reasons why the Court should hold unenforceable an agreement that in

   the ordinary course of things would be, undeniably, valid and enforceable.

          While Xiant’s Motion will be denied, the Court notes how drastically Wilson’s

   allegations have changed from his original complaint (ECF No. 1-1) to the currently

                                                 7
Case 1:19-cv-01849-WJM-NRN Document 105 Filed 06/04/20 USDC Colorado Page 8 of 8




   operative Second Amended Complaint (ECF No. 63). Indeed, it is odd that W ilson’s

   story seems to have changed so significantly and in such a manner as to diminish, if

   not eliminate, with precision, its vulnerability to Xiant’s principal defense. On this record

   the Court has no basis to assess the factual veracity of Wilson’s evolving allegations.

   But it will take this opportunity to remind all parties and counsel that knowing

   misrepresentations made to the Court may be grounds for the imposition of significant

   monetary and other sanctions.

                                       IV. CONCLUSION

          For the reasons set forth below, the Court ORDERS that Defendant Xiant’s

   Motion to Dismiss Plaintiff Wilson’s Second Amended Complaint (ECF No. 71) is

   DENIED.


          Dated this 4th day of June, 2020.

                                                     BY THE COURT:




                                                     William J. Martínez
                                                     United States District Judge




                                                 8
